Exhibit 10.17

KRAFT FOODS GROUP, INC.

2012 PERFORMANCE INCENTIVE PLAN

GLOBAL STOCK OPTION AWARD AGREEMENT

KRAFT FOODS GROUP, INC., a Virginia corporation (the “Company”), hereby grants
to the employee identified in the Award Statement (the “Optionee” identified in
the “Award Statement”) attached hereto under the Kraft Foods Group, Inc. 2012
Performance Incentive Plan (the “Plan”) a non-qualified stock option (the
“Option”). The Option entitles the Optionee to exercise up to the aggregate
number of shares set forth in the Award Statement (the “Option Shares”) of the
Company’s Common Stock, at the Grant Price per share set forth in the Award
Statement (the “Grant Price”). Capitalized terms not otherwise defined in this
Global Stock Option Award Agreement, including any country-specific terms set
forth in Appendix A hereto (the “Agreement”), shall have the meaning set forth
in the Plan. The Option is subject to the following terms and conditions
(including the country-specific terms set forth in Appendix A to the Agreement):

1. Vesting. Prior to the satisfaction of the Vesting Requirements set forth in
the Schedule in the Award Statement (the “Schedule”), the Option Shares may not
be exercised except as provided in paragraph 2 below.

2. Vesting Upon Termination of Employment. In the event of the termination of
the Optionee’s employment with the Kraft Foods Group (as defined below in
paragraph 13) prior to satisfaction of the Vesting Requirements other than by
reason of Early Retirement (as defined below in paragraph 13) occurring after
December 31 of the same year as the date of grant of the Option, Normal
Retirement (as defined below in paragraph 13), death or Disability (as defined
below in paragraph 13), or as otherwise determined by (or pursuant to authority
granted by) the Committee administering the Plan, this Option shall not be
exercisable with respect to any of the Option Shares set forth in the Award
Statement. If death or Disability of the Optionee occurs prior to satisfaction
of the Vesting Requirements, this Option shall become immediately exercisable
for 100% of the Option Shares set forth in the Award Statement. If the
Optionee’s employment with the Kraft Foods Group is terminated by reason of
Normal Retirement, or by Early Retirement occurring after December 31 of the
same year as the date of grant of the Option, the Option Shares shall continue
to become exercisable as set forth on the Schedule as if such Optionee’s
employment had not terminated.

3. Exercisability Upon Termination of Employment. During the period commencing
on the first date that the Vesting Requirements are satisfied (or, such earlier
date determined in accordance with paragraph 2) until and including the
Expiration Date set forth in the Schedule, this Option may be exercised in whole
or in part with respect to such Option Shares, subject to the following
provisions:

(a) In the event that the Optionee’s employment is terminated by reason of Early
Retirement occurring after December 31 of the same year as the date of grant of
the Option, Normal Retirement, death or Disability, such Option Shares may be
exercised on or prior to the Expiration Date;

(b) If employment is terminated by the Optionee (other than by Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
death, Disability or Normal Retirement), such Option Shares may be exercised for
a period of 30 days from the effective date of termination;

(c) If, other than by death, Disability, Normal Retirement, or Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
the Optionee’s employment is terminated by the Company, a subsidiary or
affiliate without cause for any reason (even if such termination constitutes

 

1



--------------------------------------------------------------------------------

unfair dismissal under the employment laws of the country where the Optionee
resides or if the Optionee’s termination is later determined to be invalid and
his or her employment is reinstated) or in the event of any other termination of
employment caused directly or indirectly by the Company or a subsidiary or
affiliate, such Option Shares may be exercised for a period of 12 months
following such termination; provided, however, if the Optionee shall die within
such 12-month period, such Option Shares may be exercised for a period of 12
months from the date of death of the Optionee; and

(d) If the Optionee’s employment is involuntarily suspended or terminated for
Cause, no Option Shares may be exercised during the period of suspension, or
following such termination of employment.

No provision of this paragraph 3 shall permit the exercise of any Option Shares
after the Expiration Date. For purposes of this Agreement, the Optionee’s
employment shall be deemed to be terminated (i) when he or she is no longer
actively employed by the Kraft Foods Group (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or the terms
of the Optionee’s employment agreement, if any), and (ii) when he or she is no
longer actively employed by a corporation, or a parent or subsidiary thereof,
substituting a new option for this Option (or assuming this Option) in
connection with a merger, consolidation, acquisition of property or stock,
separation, split-up, reorganization, liquidation or similar transaction. The
Optionee shall not be considered actively employed during any notice period or
period of pay in lieu of notice required under any applicable law or during any
other period for which he or she is receiving, or is eligible to receive, salary
continuation, notice period or garden leave payments, or other benefits under
the Kraft Foods Group, Inc. Severance Pay Plan, or any similar plan maintained
by the Kraft Foods Group or through other such arrangements that may be entered
into that give rise to separation or notice pay, except in any case in which the
Optionee is eligible for Normal Retirement or Early Retirement upon the
expiration of salary continuation or other benefits. The Committee shall have
the exclusive discretion to determine when the Optionee is no longer actively
employed for purposes of the Option. Unless otherwise determined by the
Committee, leaves of absence shall not constitute a termination of employment
for purposes of this Agreement. Notwithstanding the foregoing provisions and
unless otherwise determined by the Company, this Option may only be exercised on
a day that the NASDAQ Global Select Market (the “Exchange”) is open.
Accordingly, if the Expiration Date is a day the Exchange is closed, the
Expiration Date shall be the immediately preceding day on which the Exchange is
open.

4. Exercise of Option and Withholding Taxes. This Option may be exercised only
in accordance with the procedures and limitations (including the
country-specific terms set forth in Appendix A to the Agreement) set forth in
the Company’s Equity Awards Plan Guide, as amended from time to time (the
“Methods of Exercise”).

The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Optionee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related
Items”), is and remains the Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Optionee further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant, vesting or exercise of the
Option, the subsequent sale of Option Shares acquired pursuant to such exercise
and the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve
any particular tax result. Further if the Optionee becomes subject to any
Tax-Related Items in more than one jurisdiction between the date of grant and
the

 

2



--------------------------------------------------------------------------------

date of any relevant taxable event (including jurisdictions outside the United
States), the Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
(including report) Tax-Related Items in more than one jurisdiction.

The Optionee acknowledges and agrees that the Company shall not be required to
deliver the Option Shares being exercised upon any exercise of this Option
unless it has received payment in a form acceptable to the Company for all
applicable Tax-Related Items, as well as amounts due to the Company as
“theoretical taxes” pursuant to the then-current international assignment and
tax and/or social insurance equalization policies and procedures of the Kraft
Foods Group, or arrangements satisfactory to the Company for the payment thereof
have been made.

In this regard, the Optionee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Optionee, to withhold all applicable Tax-Related Items legally due by the
Optionee and any theoretical taxes from the Optionee’s wages or other cash
compensation paid by the Company and/or the Employer or from proceeds of the
sale of Option Shares acquired at exercise either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Optionee’s behalf and
at the Optionee’s direction pursuant to this authorization) without further
consent. In addition, unless otherwise determined by the Committee, Tax-Related
Items or theoretical taxes may be paid with outstanding shares of the Company’s
Common Stock, such shares to be valued at Fair Market Value on the exercise
date, or by the Company withholding from Option Shares subject to the exercised
Option, provided, however, that withholding in Option Shares shall be subject to
approval by the Committee to the extent deemed necessary or advisable by counsel
to the Company at the time of any relevant tax withholding event. Finally, the
Optionee agrees to pay to the Company or the Employer any amount of Tax-Related
Items and theoretical taxes that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described.

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items or theoretical taxes by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items and/or theoretical taxes is satisfied by
withholding in Option Shares, for tax purposes, the Optionee is deemed to have
been issued the full number of Option Shares subject to the exercised Option,
notwithstanding that a number of the Option Shares are held back solely for the
purpose of paying the Tax-Related Items.

5. Cash-Out of Option. The Committee may elect to cash out all or a portion of
the Option Shares to be exercised pursuant to any Method of Exercise by paying
the Optionee an amount in cash or Common Stock, or both, equal to the Fair
Market Value of such shares on the exercise date less the Grant Price for such
shares.

6. Transfer Restrictions. Unless otherwise required by law, this Option is not
transferable or assignable by the Optionee in any manner other than by will or
the laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

7. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Committee shall make adjustments to the terms and
provisions of this Award (including, without limiting the generality of the
foregoing, terms and provisions relating to the Grant Price and the number and
kind of shares subject to this Option) as it deems appropriate, including,

 

3



--------------------------------------------------------------------------------

but not limited to, the substitution of equity interests in other entities
involved in such transactions, to provide for cash payments in lieu of the
Option, and to determine whether continued employment with any entity resulting
from such transaction or event will or will not be treated as a continued
employment with the Kraft Foods Group, in each case, subject to any Committee
action specifically addressing any such adjustments, cash payments or continued
employment treatment.

8. Successors. Whenever the word “Optionee” is used herein under circumstances
such that the provision should logically be construed to apply to the executors,
the administrators, or the person or persons to whom this Option may be
transferred pursuant to this Agreement, it shall be deemed to include such
person or persons. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights hereunder in accordance with this Agreement, the Award
Statement or the Plan.

9. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.

10. Award Confers No Rights to Continued Employment - Nature of the Grant.
Nothing contained in the Plan or this Agreement (including the country-specific
terms set forth in Appendix A to the Agreement) shall give any employee the
right to be retained in the employment of any member of the Kraft Foods Group or
affect the right of any such employer to terminate any employee. The adoption
and maintenance of the Plan shall not constitute an inducement to, or condition
of, the employment of any employee. Further, the Optionee acknowledges and
agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(c) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Committee;

(d) the Optionee is voluntarily participating in the Plan;

(e) the Option and the Option Shares subject to the Option are not intended to
replace any pension rights or compensation;

(f) the Option and the Option Shares subject to the Option and the income and
the value of same are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension, retirement or
welfare benefits;

(g) the future value of the underlying Option Shares is unknown, indeterminable
and cannot be predicted with certainty;

(h) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

 

4



--------------------------------------------------------------------------------

(i) if the Optionee exercises the Option and obtains shares of Common Stock, the
value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the Grant Price;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Optionee’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of any employment laws in the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and in consideration of the grant of the Option
to which the Optionee is otherwise not entitled, the Optionee irrevocably agrees
never to institute any claim against the Company, any of its subsidiaries or
affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Kraft Foods Group and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Optionee shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

(k) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock of the
Company;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying shares of Common
Stock;

(m) the Optionee is hereby advised to consult with the Optionee’s own personal
tax, legal and financial advisors regarding the Optionee’s participation in the
Plan before taking any action related to the Plan;

(n) the Option is designated as not constituting an Incentive Stock Option; this
Agreement shall be interpreted and treated consistently with such designation;
and

(o) the following provisions apply only if the Optionee is providing services
outside the United States:

(i) the Option and the Option Shares subject to the Option are not part of
normal or expected compensation or salary for any purpose; and

(ii) The Optionee acknowledges and agrees that neither the Company, the Employer
nor any member of the Kraft Foods Group shall be liable for any foreign exchange
rate fluctuation between the Optionee’s local currency and the United States
Dollar that may affect the value of the Option or any shares of Common Stock
delivered to the Optionee upon exercise of the Option or of any proceeds
resulting from the Optionee’s sale of such shares.

11. Data Privacy. The Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials (such information collectively referred to herein as “Data”) by and
among, as applicable, the Employer and the Kraft Foods Group for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan.

 

5



--------------------------------------------------------------------------------

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan .

The Optionee understands that Data will be transferred to UBS Financial Services
(“UBS”), or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that Data
may also be transferred to the Company’s independent registered public
accounting firm, PricewaterhouseCoopers LLP, or such other public accounting
firm that may be engaged by the Company in the future. The Optionee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Optionee’s country. The
Optionee understands that if he or she resides outside the United States, the
Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Optionee’s local human resources
representative. The Optionee authorizes the Company, UBS and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. The Optionee understands that if he or she resides outside the United
States, the Optionee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Optionee’s local human resources representative.
Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Optionee does not consent, or if the
Optionee later seeks to revoke his or her consent, his or her employment status
or service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Optionee’s consent is that
the Company would not be able to grant the Optionee an Option or other equity
awards or administer or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

12. Interpretation. The terms and provisions of the Plan (a copy of which will
be furnished to the Optionee upon written request to the Office of the Corporate
Secretary, Kraft Foods Group, Inc., Three Lakes Drive, Northfield, Illinois,
U.S.A. 60093) are incorporated herein by reference. To the extent any provision
in this Agreement is inconsistent or in conflict with any term or provision of
the Plan, the Plan shall govern. The Committee shall have the right to resolve
all questions which may arise in connection with the Award or this Agreement,
including whether an Optionee is no longer actively employed and any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

13. Miscellaneous Definitions. For the purposes of this Agreement, the term
“Disability” means permanent and total disability as determined under the
procedures established by the Company for purposes of the Plan and the term
“Normal Retirement” means retirement from active employment under a pension plan
of the Kraft Foods Group, or under an employment contract with any member of the
Kraft

 

6



--------------------------------------------------------------------------------

Foods Group, on or after the date specified as normal retirement age in the
pension plan or employment contract, if any, under which the Optionee is at that
time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). For the purposes of this Agreement, “Early Retirement” means
retirement from active employment other than Normal Retirement, as determined by
the Committee, in its sole discretion. As used herein, “Kraft Foods Group” means
Kraft Foods Group, Inc. and each of its subsidiaries and affiliates. For
purposes of this Agreement, (x) a “subsidiary” includes only any company in
which the applicable entity, directly or indirectly, has a beneficial ownership
interest of greater than 50 percent and (y) an “affiliate” includes only any
company that (A) has a beneficial ownership interest, directly or indirectly, in
the applicable entity of greater than 50 percent or (B) is under common control
with the applicable entity through a parent company that, directly or
indirectly, has a beneficial ownership interest of greater than 50 percent in
both the applicable entity and the affiliate.

14. Language. If this Agreement or any other document related to the Plan is
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.

15. Compliance With Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any Option Shares issuable
upon exercise of the Option prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the
Commission or of any other governmental regulatory body, or prior to obtaining
any approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable. The Optionee
understands that the Company is under no obligation to register or qualify the
shares with the Commission or any state or foreign securities commission or to
seek approval or clearance from any governmental authority for the issuance or
sale of the shares. Further, the Optionee agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Optionee’s
consent to the extent necessary to comply with securities or other laws
applicable to the issuance of shares of Common Stock.

16. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or to request the Optionee’s consent to participate
in the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and, if requested, agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

17. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

18. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option,
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

7



--------------------------------------------------------------------------------

20. Appendix. Notwithstanding any provisions in this Agreement, the Option shall
be subject to any special terms set forth in the Appendix to this Agreement for
the Optionee’s country. Moreover, if the Optionee relocates to one of the
countries included in the Appendix, the special terms for such country will
apply to the Optionee, to the extent the Company determines that the application
of such terms is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

21. Waiver. The Optionee acknowledges that a waiver by the Company of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement or of any subsequent breach by the
Optionee or any other participant of the Plan.

IN WITNESS WHEREOF, this Global Stock Option Award Agreement has been granted as
of             , 2012.

 

KRAFT FOODS GROUP, INC. Diane Johnson May Executive Vice President, Human
Resources

 

8



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS OF THE

KRAFT FOODS GROUP, INC.

2012 PERFORMANCE INCENTIVE PLAN

GLOBAL STOCK OPTION AWARD AGREEMENT

TERMS AND CONDITIONS

This Appendix A includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if he or she resides in one of the
countries listed below at the time of grant. Certain capitalized terms used but
not defined in this Appendix A have the meanings set forth in the Plan and/or
the Agreement.

NOTIFICATIONS

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Optionee should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, and other laws in effect in the respective countries as of June 2012.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Optionee not rely on the information in this
Appendix A as the only source of information relating to the consequences of his
or her participation in the Plan because the information may be out of date at
the time the Optionee exercises the Option or sells shares of Common Stock
acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Optionee’s situation.

***

Finally, if the Optionee is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after the
Option is granted or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Optionee, and the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall apply to the Optionee.

CANADA

TERMS AND CONDITIONS

Form of Payment. Notwithstanding anything in the Plan or the Agreement to the
contrary, the Optionee is prohibited from surrendering shares of Common Stock
that he or she already owns or attesting to the ownership of shares of Common
Stock to pay the Grant Price or any Tax-Related Items in connection with the
Option.

Form of Settlement. Options granted to employees resident in Canada shall be
paid in shares of Common Stock only.

 

9



--------------------------------------------------------------------------------

The following provisions apply for Optionees resident in Quebec:

Data Privacy Notice and Consent. This provision supplements Paragraph 11 of the
Agreement:

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and any subsidiary or affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. The Optionee further authorizes the Company and any subsidiary or
affiliate to record such information and to keep such information in his or her
employee file.

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix A, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.

NOTIFICATIONS

Securities Law Information. The Optionee is permitted to sell shares of Common
Stock acquired under the Plan through the designated broker appointed under the
Plan, if any, provided that the sale of shares of Common Stock takes place
outside of Canada through the facilities of a stock exchange on which the Common
Stock is listed (i.e., the Exchange).

UNITED STATES

NOTIFICATIONS

Exchange Control Information. United States persons who have signature or other
authority over, or a financial interest in, bank, securities or other financial
accounts outside of the United States (including a non-U.S. brokerage account
holding the shares of Common Stock or proceeds from the sale of shares of Common
Stock) must file a Foreign Bank and Financial Accounts Report (“FBAR”) with the
United States Internal Revenue Service each calendar year in which the aggregate
value of the accounts exceeds $10,000. The FBAR must be on file by June 30 of
each calendar year for accounts held in the previous year which exceed the
aggregate value.

 

10